DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims cite a storage medium.  However, the specification paragraph 0174 clearly describes the statutory category as machine-readable storage medium.  The machine-readable storage medium may be provided in the form of a non-transitory storage medium.  It is unclear just using term storage medium meets the statutory requirements.  Thus, examiner rejects the claims under 35 USC 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 9, 11 and 16 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Hamagishi (2009/0141052).
Regarding claims 1, 11 and 16 Hamagishi discloses,
	Receive a user input from an external electronic device (note paragraph 0105, 0112 and 0113); 
  	Synthesize a first region (note paragraph 0063, lines 1-3, DR’ right image) that is a first partial region of a first raw image and a second partial region of a second raw image based on the user input to generate a composite raw image (note paragraph 0063 lines 4-5 generating composite image D, and paragraph 0090, part of right eye image and left eye image, examiner interprets as partial region); 
  	Modify at least one of a first attribute of the first raw image (DR’ have been modified in the second synthesis in composite image D) and a second attribute of the second raw image (DL’ has been modified in the second synthesis in composite image D) to generate a third attribute (paragraph 0063, two dimensional image data Ds); and 
 	Calibrate the composite raw image (note image composite image D, input in fig. 1 2d) using the third attribute (two dimensional image data Ds) to generate a composite image (generate DW image, paragraph 0063).

Regarding claim 6 Hamagishi
 	Extract a second region from the first raw image; and synthesize the first region, the second region, and the second partial region of the second raw image to generate the composite raw image (note paragraph 0090, image data DR created by extracting part of right-eye image data DR', and left-eye image data DL created by extracting part of left-eye image data DL')

Regarding claim 9 Hamagishi,
 	Generate the third attribute based on an average value of the first attribute and the second attribute (note paragraph 0080, examiner interprets dividing of data as relating to averaging).

Allowable Subject Matter
Claims 2-5, 7-8, 10, 12-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter regarding dependent claims 2-5, 7-8, 10, 12-15 and 17-20
Regarding claim 2, 12 and 17 prior art could not be found for the features when a first area where the first region is occupied in the composite raw image is greater than or equal to a reference area, modify the second attribute based on the first attribute to generate the third attribute; and when the first area is less than the reference area, modify the first attribute based on the second attribute to generate the third attribute.  These features in combination with other features could not be found in the prior art.  Claim 2 depend on claim 3.  Therefore are also objected. 

Regarding claims 4, 13 and 18, prior art could not be found for the features compare a first area where the first region is occupied in the composite raw image with a second area where the second partial region of the second raw image is occupied in the composite raw image to identify a large area and a small area between the first area and the second area; when the identified large area is the first area, modify the second attribute based on the first attribute to generate the third attribute; and when the identified large area is the second area, modify the first attribute based on the second attribute to generate the third attribute.  These features in combination with other features could not be found in the prior art.

Regarding claims 5, 14, 19 prior art could not be found for the features second information about a size of the first region that is occupied in the second partial region of the second raw image, and the processor is further configured to: place the first region based on the first information about the location on the second partial region of the second raw image; and adjust the size of the first region based on the second information about the size to generate the composite raw image.  These features in combination with other features could not be found in the prior art.

Regarding claims 7, 15 and 20 prior art could not be found for the features modify the second attribute based on the first attribute to generate the third attribute; and when the reference image is the second raw image, modify the first attribute based on the second attribute to generate the third attribute.  These features in combination with other features could not be found in the prior art.  Claim 8 depend on claim 7.  Therefore are also objected.

Regarding claim 10, prior art could not be found for the features the first attribute includes at least one of a first brightness information, a first exposure time, a first white balance value, and a first depth map of the first partial region of the first raw image, the second attribute includes at least one of a second brightness information, a second exposure time, a second white balance value, and a second depth map of the second partial region of the second raw image, and the processor is further configured to: generate the third attribute based on an average value of the first white balance value of the first partial region of the first raw image and the second white balance value of the second partial region of the second raw image.  These features in combination with other features could not be found in the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449.  The examiner can normally be reached on Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






GD
June 17, 2021
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664